Citation Nr: 1614090	
Decision Date: 04/07/16    Archive Date: 04/25/16

DOCKET NO.  08-32 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for peripheral neuropathy of the right lower extremity. 

3.  Entitlement to a rating in excess of 20 percent for status post lumbar fusion prior to September 30, 2010.

4.  Entitlement to a rating in excess of 40 percent for status post lumbar fusion for the period from September 30, 2010, to June 13, 2012.

5.  Entitlement to a rating in excess of 20 percent for status post lumbar fusion on or after June 13, 2012.

6.  Entitlement to an increased rating for right patellar pain syndrome, currently evaluated as 10 percent disabling.

7.  Entitlement to an increased rating for hypertension, currently evaluation as 10 percent disabling.

8.  Entitlement to a compensable rating for right shoulder tendonitis. 

9.  Entitlement to an effective date earlier than February 21, 2012, for the grant of service connection for left L5 radiculopathy. 



REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs



WITNESSES AT HEARING ON APPEAL

The Veteran and L.K.



ATTORNEY FOR THE BOARD

S. Krunic, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to August 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2007, April 2011, and February 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In February 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.  The Veteran submitted additional evidence on the day of the hearing, along with a waiver of the RO's initial consideration. 


In an April 2011 rating decision, the RO granted a temporary total evaluation for the service-connected lumbar spine disability following surgery, effective from March 19, 2009, to May 1, 2009, with a 20 percent evaluation assigned thereafter.  In the same rating decision, the RO granted another temporary total evaluation from February 4, 2010, to June 1, 2010, following lumbar spine surgery, with a 20 percent evaluation assigned thereafter.  Because the Veteran received the maximum schedular ratings during the periods of convalescence following surgeries for his service-connected disability, there is no issue in controversy for these time periods.  

In a February 2014 rating decision, the RO increased the Veteran's lumbar spine disability evaluation to 40 percent effective from September 30, 2010, to June 13, 2012 with a 20 percent evaluation assigned thereafter.  Because the temporary increased evaluation does not constitute a full grant of the benefits sought, the increased rating issue remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).  Furthermore, in March 2014, the Veteran indicated that he disagreed with the 20 percent evaluation assigned in the February 2014 rating decision and that he desired to continue his appeal for a higher rating.  Additionally, the RO, in the February 2014 rating decision, granted service connection for left L5 radiculopathy and assigned a 10 percent evaluation effective from February 21, 2012.  In March 2014, the Veteran appealed the effective date of the grant as reflected on the cover page of this decision.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case.  A review of Virtual VA reveals documents that are duplicative of the evidence in the VBMS file.

The issues of entitlement to service connection for peripheral neuropathy of the right lower extremity, entitlement to an increased rating for status post lumbar fusion, and entitlement to an increased rating for right patellar pain syndrome are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDING OF FACT

During the February 2016 hearing, prior to the promulgation of a decision in the appeal, the Veteran and his representative indicated that they wanted to withdraw the appeal as to the issues of entitlement to an increased rating for hypertension, entitlement to an increased rating for right shoulder tendonitis, and entitlement to an effective date earlier than February 21, 2012, for the grant of service connection for left L5 radiculopathy. 



CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran and his representative have been met for the issues of entitlement to an increased rating for hypertension, entitlement to an increased rating for right shoulder tendonitis, and entitlement to an effective date earlier than February 21, 2012, for the grant of service connection for left L5 radiculopathy.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  Withdrawal of an appeal will be deemed a withdrawal of the Notice of Disagreement and, if filed, the Substantive Appeal, as to all issues to which the withdrawal applies.  38 C.F.R. § 20.204(c). 

In the present case, during the February 2016 hearing, the Veteran and his representative indicated that they intended to withdraw the appeal for the issues of entitlement to an increased rating for hypertension, entitlement to an increased rating for right shoulder tendonitis, and entitlement to an effective date earlier than February 21, 2012, for the grant of service connection for left L5 radiculopathy.  Thus, with regard to those issues, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review those issues, and the appeal is dismissed.



ORDER

The appeal for entitlement to an increased rating for hypertension is dismissed.

The appeal for entitlement to an increased rating for right shoulder tendonitis is dismissed.

The appeal for entitlement to an effective date earlier than February 21, 2012, for the grant of service connection for left L5 radiculopathy is dismissed. 



REMAND

The Veteran was afforded a VA examination in July 2014 at which time the examiner opined that the Veteran had polyneuropathy of an uncertain etiology.  The Veteran has contended that his right lower extremity peripheral neuropathy is related to his service-connected lumbar spine disability.  In the alternative, he claimed that the disorder is due to vibrations in the engine room during service or due to B6 supplements prescribed for his service-connected hypertension.  He has submitted medical literature from the VA Medical Center in Portland, Oregon, indicating a link between B6 and neuropathy.  In addition, the Veteran's service treatment records document numerous complaints of low back pain with radiation of pain and numbness down his right leg.  Indeed, a November 1985 service treatment record documents right sciatica.  Therefore, the Board finds that an additional VA examination and medical opinion are needed to determine the nature and etiology of the Veteran's right lower extremity peripheral neuropathy.

With respect to the service-connected lumbar spine disability, the Veteran was last provided a VA examination in June 2012, which was nearly four years ago.  During the May 2015 hearing, he stated that his low back disability has continued to worsen since that examination.  Specifically, he reported that he has erectile dysfunction, daily flare-ups which begin upon awakening, and he is unable to participate in many activities, such as swimming, golfing, dancing, and biking.  He also reported that multiple low back surgeries and treatments, such as a TENS unit and epidural injections, have not helped.  VA's General Counsel has indicated that, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Therefore, the Board finds that a VA examination is necessary for the purpose of ascertaining the current severity and manifestations of the Veteran's service-connected lumbar spine disability.

With respect to the service-connected right knee disability, the Veteran was last provided an examination in June 2012.  During the February 2016 hearing, he stated that he falls on a daily basis due to right knee instability and buckling.  He also testified to intermittent swelling, gait disturbance, and limited flexion and extension.  See Board Hearing Transcript at 18-20.  He further reported that he had difficulty walking a block, standing for more than 30 minutes, and relied on a cane to ambulate.  Based on the foregoing, the Board finds that a VA examination is necessary for the purpose of ascertaining the current severity and manifestations of the Veteran's service-connected right knee disability. 

With respect to the application to reopen the issue of service connection for right ear hearing loss, the Veteran requested a videoconference hearing in his March 2014 substantive appeal.  That issue was not addressed at the February 2016 hearing.  Therefore, the Veteran should be scheduled for a videoconference hearing before the Board at the RO in St. Petersburg, Florida.  38 C.F.R. § 20.704 (2015).

In addition, the Veteran testified during the February 2016 hearing that he has received private treatment for his right lower extremity peripheral neuropathy and right knee and low back disabilities.  He identified several providers.  Thus on remand, any outstanding and pertinent private treatment records should be obtained. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should schedule the Veteran for a videoconference hearing with a Veterans Law Judge of the Board at the RO in accordance with his request for the issue of whether new and material evidence has been submitted to reopen a claim for service connection for right ear hearing loss.

The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

2.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his right knee, lumbar spine, and peripheral neuropathy of the right lower extremity.  After acquiring this information and obtaining any necessary authorizations, the AOJ should obtain and associate these records with the claims file.

A specific request should be made for treatment records from the Andrews Orthopaedic and Sports Medicine Center (Dr. M.H.), The Neurosurgical Group (Dr. M.G.), Dr. Behr, Sacred Heart Medical Group (Dr. K.), Baptist Physician Group LLC (Dr. J.H.), and Dr. B.H..

3.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of peripheral neuropathy of the right lower extremity that may be present.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner is requested to identify all neurological disorders of the right lower extremity.  For each diagnosis identified, the examiner should state whether it is at least not the disorder manifested during the Veteran's military service or is otherwise causally or etiologically related to his service, including his alleged exposure to vibrations in the engine room. 

The examiner should also opine as to whether it is at least as likely as not that the Veteran has peripheral neuropathy of the right lower extremity that is either caused by or permanently aggravated by his service-connected status post lumbar fusion and/or B6 supplements that are prescribed for his service-connected hypertension.

In rendering his or her opinion, the examiner should consider: the May 1979 service treatment record showing lumbosacral pain with bilateral leg pain and numbness in the posterior thighs to the knees; the June 1985 service treatment record showing low back pain with radiation into both hips; the September 1985 service treatment record showing pain in the right hip and right sacroiliac area with radiation of pain down the right leg; the November 1985 service treatment record noting right sciatica and a CT showing probable prolapsed disc at L5-S1; the January 1986 service treatment records showing herniated nucleus pulposus on the right confirmed by myelogram and complaint of pain in the right leg; the October 2007 statement from Dr. B.H. that the Veteran's peripheral neuropathy may be related to his back disability; and the Veteran's February 2016 submission of medical literature indicating B6 (pyridoxine) causes neuropathy,

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  The Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected status post lumbar fusion.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the Veteran's service-connected lumbar spine disability.  In particular, the examiner should provide the range of motion of the thoracolumbar spine in degrees and state whether there is any form of ankylosis. The examiner should also state the total duration of any incapacitating episodes over the past 12 months and identify any neurological manifestations of the disability, including any erectile dysfunction or bladder or bowel problems.

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors (including any additional loss of motion).

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

5.  The Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected right patellar pain syndrome.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the Veteran's service-connected right knee disability under the rating criteria.  In particular, the examiner should provide the range of motion of the knee in degrees and indicate whether there is any ankylosis; dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint; or, the symptomatic removal of semilunar cartilage.  He or she should also address whether the Veteran has recurrent subluxation or lateral instability, and if so, comment as to whether such symptomatology is slight, moderate, or severe.  The examiner should further state whether there is any malunion or nonunion of the tibia and fibula.

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors (including any additional loss of motion).

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

6.  After completing the above actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.
 
7.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence received since the last statement of the case.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


